
	
		III
		111th CONGRESS
		2d Session
		S. RES. 640
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2010
			Mr. Kerry (for himself
			 and Mr. Webb) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding United States engagement with ASEAN and its
		  member-states.
	
	
		Whereas the Association of Southeast Asian Nations (ASEAN)
			 was founded in 1967 to strengthen further the existing bonds of regional
			 solidarity and cooperation;
		Whereas ASEAN membership has now expanded to include 10
			 countries, which together span over half the size of the continental United
			 States, with a total population of nearly 600,000,000 persons;
		Whereas ASEAN is an important contributor to stability and
			 prosperity in the Asia-Pacific region;
		Whereas ASEAN partners with the United States Government
			 and others in the international community to address transnational problems
			 like terrorism, environmental degradation, the international financial crisis,
			 and maritime security;
		Whereas the ASEAN Charter, approved by Southeast Asia’s
			 leaders in November 2007, codified norms for the behavior of ASEAN
			 member-states toward their own citizens, covering such subjects as individual
			 rights, democracy, the rule of law, and good governance;
		Whereas the combined economy of ASEAN's member countries,
			 valued at approximately $1,500,000,000,000 in 2008, constitutes the fourth
			 largest market for United States exports, and two-way United States-ASEAN trade
			 in goods and services totaled over $200,000,000,000 in 2008;
		Whereas Southeast Asia is the largest destination for
			 United States foreign direct investment in Asia;
		Whereas almost 40,000 students from ASEAN countries
			 studied in the United States in 2008, and an increasing number of United States
			 citizens are studying abroad in these countries;
		Whereas the United States Government recognizes the
			 centrality of ASEAN to regional cooperation and problem-solving in the Asia
			 Pacific;
		Whereas the United States was the first country to appoint
			 an Ambassador to ASEAN;
		Whereas the United States acceded to the Treaty of Amity
			 and Cooperation in Southeast Asia during the July 2009 ASEAN ministerial
			 meetings in Thailand;
		Whereas the United States launched a new collaboration
			 with the Lower Mekong Countries—Cambodia, Laos, Thailand, and Vietnam—in the
			 areas of the environment, health, and education in July 2009 in
			 Thailand;
		Whereas President Barack Obama stated at the first meeting
			 of the leaders of ASEAN and the United States held in Singapore in November
			 2009, The United States is committed to strengthening its engagement in
			 Southeast Asia both with our individual allies and partners, and with ASEAN as
			 an institution.;
		Whereas Secretary of State Hillary Clinton said at the
			 July 2010 ASEAN ministerial meetings in Vietnam that the United States was
			 committed to assisting the nations of Southeast Asia to remain strong
			 and independent, and [to helping ensure] that each nation enjoys peace,
			 stability, prosperity, and access to universal human rights;
		Whereas Secretary of State Clinton and Secretary of
			 Defense Robert Gates have stated the intention of the United States to increase
			 participation in regional institutions, including the East Asia Summit and the
			 ASEAN Defense Ministers Meeting Plus Eight, both to be held in October 2010 in
			 Vietnam; and
		Whereas the second meeting of ASEAN and United States
			 Government leaders, and the first to be hosted by the United States, will take
			 place in New York City, New York on September 24, 2010: Now, therefore, be
			 it
		
	
		That it is the sense of the
			 Senate—
			(1)to welcome the
			 leaders of ASEAN to the United States for the second ASEAN-United States summit
			 meeting;
			(2)that the decision
			 to host the second ASEAN-United States summit in New York City reflects the
			 importance of ASEAN and its member-states to the United States, and the
			 importance of the United States to ASEAN and its member-states;
			(3)that the United
			 States Government should continue to seek ways to broaden and deepen its
			 economic, political-security, social, and cultural engagement with the
			 countries in Southeast Asia toward a closer partnership with ASEAN and its
			 member-states, as well as other regional institutions in the Asia-Pacific
			 region;
			(4)that the United
			 States Government is committed to working with all ASEAN member-states to
			 encourage the development of open and free democratic institutions in Burma
			 that allow for the full participation of political opposition and ethnic
			 minority groups; and
			(5)that a stronger,
			 more integrated ASEAN serves shared interests in regional peace, stability, and
			 prosperity.
			
